DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-16 and 19 have been examined.
Claims 3, 17 and 18 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

The 03/21/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 101, 112(a), 112(b) and 112(d). The claims have been amended to recite control of UAV components in order to control the UAV, which is significantly more than the abstract idea indicated in the previous rejection. Furthermore, the subject matter necessitating the 112(a), 112(b) and 112(d) rejections has been deleted.

Response to Arguments
Applicant’s arguments filed 09/27/2012 regarding the rejections under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner notes that while the previous grounds of rejection have been overcome by the amendments, and while the amendments directed to the “ESCs” have necessitated the introduction of new prior art, under further consideration, it has been determined that the amended limitations directed to the “safety factor”, “flight-restricted distance” and “movement characteristic” are rendered obvious by modifying Wang et al. with the prior art already of record including Levy et al. (2016/0140851) and Nehmadi et al. (2016/0292905). Nehmadi et al. as applied to previously presented Claims 3, 17 and 18 was used in the previous Office Action to render obvious the use of a “movement characteristic” to determine a safe distance threshold to an object, and Nehmadi et al. also teaches the use of a classification of objects, object type and object speed to determine the safe distance threshold, which is similar to the amended limitations of the present independent claims.

All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2015/0254988) in view of Price (2018/0120829) further in view of Levy et al. (2016/0140851), further in view of Nehmadi et al. (2016/0292905).

Regarding Claim 1, Wang et al. teaches the claimed method for controlling flight of an unmanned aerial vehicle (UAV), the method comprising:
obtaining information about a location of an object of interest (“The location of one or more flight-restricted regions, such as airports, may be stored on-board the UAV. Alternatively, information about the location of one or more flight-restricted regions may be accessed from a data source off-board the UAV”, see P[0069] and “…a flight-restricted region location may be a point, or the center or location of the flight-restricted region may be designated by a point (e.g., latitude and longitude coordinates, optionally altitude coordinate). For example, a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region”, see P[0073], where the region is then representative of an airport and airport location and is then equivalent to information “about a location of an object of interest”, where an airport is equivalent to an “object of interest” within broadest reasonable interpretation and as confirmed by P[00154] of the Applicant’s specification of the present application);
during operation of the UAV:
identifying an object classification of the object of interest (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118]); and
calculating, based on the object classification of the object of interest…, a flight-restricted distance for the UAV to maintain relative to the object of interest (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118]), wherein:
calculating the flight-restricted distance includes determining…[[an]] the object classification…(“Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118]);
…; and
controlling…the UAV…to maintain the flight-restricted distance relative to the object of interest (“The first flight response measure may be a software measure to prevent users from being able to fly near an airport”, see P[0122] and “The first flight response measure may be a software measure to prevent users from being able to fly near an airport. An immediate landing sequence may be automatically initiated when the UAV is in the first flight-restricted proximity zone”, P[0097]).
Wang et al. does not expressly recite the bolded portions of the claimed
controlling, by a flight controller communicating with one or more electronic speed controllers (ESCs) of the UAV, operation of propulsion units the UAV associated with the one or more ESCs to maintain the flight-restricted distance relative to the object of interest.
However, these limitations not expressly taught by Wang et al. are merely conventional technology used to control UAVs, as seen in Price (2018/0120829), who teaches a UAV comprising a flight controller, and teaches the use of “one or more Electronic Speed Controllers (ESC)” as part of a propulsion system to  “provide a motive force and directional control to the UAV” (Price; see P[0029]), where it would have been obvious to a person having ordinary skill in the art to simply use such conventional technology as taught by Price in order to perform any control of the movement of a UAV, such as the flight response measures of Wang et al., such as by controlling the UAV to land.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Price, and to perform controlling, by a flight controller communicating with one or more electronic speed controllers (ESCs) of the UAV, operation of propulsion units of the UAV associated with the one or more ESCs to maintain the flight-restricted distance relative to the object of interest, as rendered obvious by Price, in order to perform the functions of Wang et al. using conventional and readily accessible technology, and in order to “provide a motive force and directional control to the UAV” (Price; see P[0029]).
Wang et al. does not expressly recite the bolded portions of the claimed
calculating, based on the object classification of the object of interest and a movement characteristic of the object of interest, a flight-restricted distance for the UAV to maintain relative to the object of interest, wherein:
calculating the flight-restricted distance includes determining a safety factorthe object classification and calculating the flight-restricted distance based on the safety factor and the movement characteristic of the object of interest; and
the movement characteristic includes at least one of a movement speed, a degree of freedom of motion, or a movement direction.
However, to set a distance based on a “factor” or score is seen in Levy et al. (2016/0140851), who teaches setting a flight safety score to a particular zone based on a presence of an object type within a volume and a set of rules mapped to the object type, where the rules may define a distance (Levy et al.; see P[0085]), and assigning a zone containing an object with a flight safety score renders obvious setting a distance or “flight-restricted distance” from the object based on a “safety factor” or set of rules that is determined based on an “object classification” or object type, as seen in “drones are not allowed to fly within 100 meters of high rise buildings”, which then results in a corresponding zone within 100 meters of the high rise buildings as having a certain flight safety score that prevents a drone from entering the zone (Levy et al.; “…each volume is associated with a certain flight safety score”, see P[0093] and “…zones are assigned appropriate scores, to generate a map where flying is possible”, see P[0094]).
Furthermore, Nehmadi et al. (2016/0292905) teaches classifying objects as stationary or non-stationary (Nehmadi et al.; “The classification of objects may determine which objects are stationary, non-stationary…”, see P[0042] and P[0055]), and teaches determining a safe distance threshold to an object based on an object type and object speed (Nehmadi et al.; see P[0040]). Therefore, a person having ordinary skill in the art would find it obvious to combine these teachings and determine a safe distance threshold or “safety factor”, where the “safety factor” may itself simply be a distance that is then used as the safe distance threshold, based on an object’s “movement characteristic”, such as by determining a distance to maintain from an object based on the object type and the object “movement characteristic” of the object speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Nehmadi et al., and to perform calculating, based on the object classification of the object of interest and a movement characteristic of the object of interest, a flight-restricted distance for the UAV to maintain relative to the object of interest, wherein: calculating the flight-restricted distance includes determining a safety factor based on the object classification and calculating the flight-restricted distance based on the safety factor and the movement characteristic of the object of interest; and the movement characteristic includes at least one of a movement speed, a degree of freedom of motion, or a movement direction, as rendered obvious by Levy et al. and Nehmadi et al., in order to maintain a drone within zones of a geographical air space “having an acceptable flight risk defined by a risk threshold” (Levy et al.; see P[0009]), and in order to render a 3D-map that “can be later utilized to, e.g., provide driving directions to a controller controlling the operation” of a vehicle (Nehmadi et al.; see P[0070]).

Regarding Claim 2, Wang et al. teaches the claimed method of claim 1, wherein the object classification is indicative of a type of object of interest, wherein the type of object of interest is selected from a plurality of types of objects of interest (“Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118] and “…Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways”, see P[0111]).

Regarding Claim 4, Wang et al. does not expressly recite a “priority” as in the claimed method of claim 1, wherein the object classification is indicative of a priority associated with the object of interest, wherein the safety factor corresponds to the priority.
However, the priority is not required to be calculated by any claimed system or to be used in any way by the claimed system. Also, this “priority” requires no additional method step. Simply stating that the “safety factor” corresponds to the “priority” is not even a step that describes what machine function is performed, but is merely an indication of a correspondence, which can be achieved by mere intent at the time of design of the claimed invention, such as by simply intending the “safety factor” and its use to somehow prioritize an object. Therefore, the broadest reasonable interpretation of the limitations “indicative of a priority” and “the safety factor corresponds to the priority” is to design the “safety factor” to somehow indicate and correspond to a priority, where the priority is not required to be calculated by any claimed system or to be used in any way by the claimed system, therefore, the claim amounts to an intended use that does not further limit the method.
In view of the above described interpretation of the claim, it would have been obvious to a person having ordinary skill in the art to design the “safety factor” to somehow indicate and correspond to a priority as claimed, in order to “prioritize” an object that is to be avoided by a UAV.

Regarding Claim 5, Wang et al. teaches the claimed method of claim 1, wherein the flight-restricted distance is calculated further based on one or more of:
[[(i)]] a distance safety margin (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118] and “Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118], where a “distance safety margin” is taught by size of a flight-restricted region surrounding an object of Wang et al.);


[[(iv)]] a required minimum distance between the UAV and the object of interest; and
[[(v)]] a braking distance needed to stop the UAV.

Regarding Claim 6, Wang et al. teaches the claimed method of claim 1, wherein the flight-restricted distance is a flight-restricted height for the UAV to maintain relative to the object of interest, wherein the safety factor is a height safety factor determined based on the object classification (“This may include altitude straight up from one or more flight-restricted region on the ground”, see P[0073]).

Regarding Claim 7, Wang et al. teaches the claimed method of claim 6, wherein the flight-restricted height is calculated further based on one or more of:
[[(i)]] a height safety margin (“This may include altitude straight up from one or more flight-restricted region on the ground”, see P[0073], where a “height safety margin” is taught by the altitude information of a flight-restricted region surrounding an object of Wang et al.);


[[(iv)]] a required minimum height distance between the UAV and the object of interest; and
[[(v)]] a braking height distance needed to stop the UAV.

Regarding Claim 8, Wang et al. teaches the claimed method of claim 1, wherein the flight-restricted distance is indicative of a distance to a boundary of a flight-restriction region surrounding the object of interest (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118] and “Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118] and “…the flight-restricted region may be the boundaries of an airport or other type of flight-restricted region”, see P[0073]), wherein the boundary of the flight-restriction region surrounding the object of interest is variable (“Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118]).

Regarding Claim 10, Wang et al. teaches the claimed method of claim 1, wherein the information about the location of the object of interest is associated with the location of the object of interest at a time point and comprises one or more of: latitude, longitude, altitude, speed, and direction (“…a flight-restricted region location may be a point, or the center or location of the flight-restricted region may be designated by a point (e.g., latitude and longitude coordinates, optionally altitude coordinate)”, see P[0073] and “…the relative location and/or distance between the UAV and the flight-restricted region may be calculated at specified time intervals”, see P[0148]), where received information regarding the flight-restricted region of, for example, an object corresponding to an airport is equivalent to information “associated with the location of the object of interest at a time point”, as clearly the object such as the airport was or is located within the region at some point in time.

Regarding Claim 11, Wang et al. teaches the claimed method of claim 1, wherein controlling the flight of the UAV to maintain the flight-restricted distance relative to the object of interest comprises obtaining information about a location of the UAV (“The first flight response measure may be a software measure to prevent users from being able to fly near an airport”, see P[0122] and “The UAV's flight controller may calculate its own current location via the locator (e.g., GPS receiver) and the distance to the flight-restricted region (e.g., center of the airport location or other coordinates representative of the airport location)”, see P[0138]).

Regarding Claim 12, Wang et al. teaches the claimed method of claim 11, wherein the information about the location of the UAV is associated with the location of the UAV at a time point and comprises one or more of: latitude, longitude, altitude, speed, and direction (“The first flight response measure may be a software measure to prevent users from being able to fly near an airport”, see P[0122] and “The UAV's flight controller may calculate its own current location via the locator (e.g., GPS receiver) and the distance to the flight-restricted region (e.g., center of the airport location or other coordinates representative of the airport location)”, see P[0138] and “…the relative location and/or distance between the UAV and the flight-restricted region may be calculated at specified time intervals”, see P[0148]).

Regarding Claim 13, Wang et al. teaches the claimed method of claim 1, wherein controlling the operation of propulsion units of the UAV comprises performing a flight response measure (“The first flight response measure may be a software measure to prevent users from being able to fly near an airport”, see P[0122]).

Regarding Claim 14, Wang et al. teaches the claimed method of claim 13, wherein the flight response measure is selected from the group consisting of: changing speed, changing direction, changing acceleration, changing altitude, landing, and returning to a predetermined location (“the flight response measure may be to automatically land the aerial vehicle on a surface”, see P[0035], also see P[0089]).

Regarding Claim 15, Wang et al. teaches the claimed apparatus for controlling flight of an unmanned aerial vehicle (UAV), the apparatus comprising:
one or more processors (see P[0131]) configured to:
obtain information about a location of an object of interest (“The location of one or more flight-restricted regions, such as airports, may be stored on-board the UAV. Alternatively, information about the location of one or more flight-restricted regions may be accessed from a data source off-board the UAV”, see P[0069] and “…a flight-restricted region location may be a point, or the center or location of the flight-restricted region may be designated by a point (e.g., latitude and longitude coordinates, optionally altitude coordinate). For example, a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region”, see P[0073], where the region is then representative of an airport and airport location and is then equivalent to information “about a location of an object of interest”, where an airport is equivalent to an “object of interest” within broadest reasonable interpretation and as confirmed by P[00154] of the Applicant’s specification of the present application);
during operation of the UAV:
identify an object classification of the object of interest (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118]); and
calculate, based on the object classification of the object of interest…, a flight-restricted distance for the UAV to maintain relative to the object of interest (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118]), wherein:
calculating the flight-restricted distance includes determining…[[an]] the object classification…(“Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118]);
…; and
control…the UAV…to maintain the flight-restricted distance relative to the object of interest (“The first flight response measure may be a software measure to prevent users from being able to fly near an airport”, see P[0122]).
Wang et al. does not expressly recite the bolded portions of the claimed
control, by communicating with one or more electronic speed controllers (ESCs) of the UAV, operation of propulsion units the UAV associated with the one or more ESCs to maintain the flight-restricted distance relative to the object of interest.
However, these limitations not expressly taught by Wang et al. are merely conventional technology used to control UAVs, as seen in Price (2018/0120829), who teaches a UAV comprising a flight controller, and teaches the use of “one or more Electronic Speed Controllers (ESC)” as part of a propulsion system to  “provide a motive force and directional control to the UAV” (Price; see P[0029]), where it would have been obvious to a person having ordinary skill in the art to simply use such conventional technology as taught by Price in order to perform any control of the movement of a UAV, such as the flight response measures of Wang et al., such as by controlling the UAV to land.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Price, and to control, by communicating with one or more electronic speed controllers (ESCs) of the UAV, operation of propulsion units of the UAV associated with the one or more ESCs to maintain the flight-restricted distance relative to the object of interest, as rendered obvious by Price, in order to perform the functions of Wang et al. using conventional and readily accessible technology, and in order to “provide a motive force and directional control to the UAV” (Price; see P[0029]).
Wang et al. does not expressly recite the bolded portions of the claimed
calculate, based on the object classification of the object of interest and a movement characteristic of the object of interest, a flight-restricted distance for the UAV to maintain relative to the object of interest, wherein:
calculating the flight-restricted distance includes determining a safety factorthe object classification and calculating the flight-restricted distance based on the safety factor and the movement characteristic of the object of interest; and
the movement characteristic includes at least one of a movement speed, a degree of freedom of motion, or a movement direction.
However, to set a distance based on a “factor” or score is seen in Levy et al. (2016/0140851), who teaches setting a flight safety score to a particular zone based on a presence of an object type within a volume and a set of rules mapped to the object type, where the rules may define a distance (Levy et al.; see P[0085]), and assigning a zone containing an object with a flight safety score renders obvious setting a distance or “flight-restricted distance” from the object based on a “safety factor” or set of rules that is determined based on an “object classification” or object type, as seen in “drones are not allowed to fly within 100 meters of high rise buildings”, which then results in a corresponding zone within 100 meters of the high rise buildings as having a certain flight safety score that prevents a drone from entering the zone (Levy et al.; “…each volume is associated with a certain flight safety score”, see P[0093] and “…zones are assigned appropriate scores, to generate a map where flying is possible”, see P[0094]).
Furthermore, Nehmadi et al. (2016/0292905) teaches classifying objects as stationary or non-stationary (Nehmadi et al.; “The classification of objects may determine which objects are stationary, non-stationary…”, see P[0042] and P[0055]), and teaches determining a safe distance threshold to an object based on an object type and object speed (Nehmadi et al.; see P[0040]). Therefore, a person having ordinary skill in the art would find it obvious to combine these teachings and determine a safe distance threshold or “safety factor”, where the “safety factor” may itself simply be a distance that is then used as the safe distance threshold, based on an object’s “movement characteristic” and/or object type or classification, such as by determining a distance to maintain from an object based on the object type and the object “movement characteristic” of the object speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Nehmadi et al., and to calculate, based on the object classification of the object of interest and a movement characteristic of the object of interest, a flight-restricted distance for the UAV to maintain relative to the object of interest, wherein: calculating the flight-restricted distance includes determining a safety factor based on the object classification and calculating the flight-restricted distance based on the safety factor and the movement characteristic of the object of interest; and the movement characteristic includes at least one of a movement speed, a degree of freedom of motion, or a movement direction, as rendered obvious by Levy et al. and Nehmadi et al., in order to maintain a drone within zones of a geographical air space “having an acceptable flight risk defined by a risk threshold” (Levy et al.; see P[0009]), and in order to render a 3D-map that “can be later utilized to, e.g., provide driving directions to a controller controlling the operation” of a vehicle (Nehmadi et al.; see P[0070]).

Regarding Claim 16, Wang et al. teaches the claimed apparatus of claim 15, wherein the object classification is indicative of a type of object of interest, wherein the type of object of interest is selected from a plurality of types of objects of interest (“Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118] and “…Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways”, see P[0111]).

Regarding Claim 19, Wang et al. teaches the claimed apparatus of claim 15, wherein the flight-restricted distance is calculated further based on one or more of:
[[(i)]] a distance safety margin (“This may provide a safety measure that may prevent the UAV from flying in a flight-restricted region”, see P[0108] and “Category A may automatically start causing a UAV to land at a farther distance from the Category A location than Category B would require”, see P[0118] and “Different flight rules or restrictions may apply for each category of flight-restricted region. In one example, Category A locations may have stronger flight-restrictions than Category B locations. For example, Category A may have a larger flight-restricted region than Category B”, see P[0118], where a “distance safety margin” is taught by size of a flight-restricted region surrounding an object of Wang et al.);


[[(iv)]] a required minimum distance between the UAV and the object of interest; and
[[(v)]] a braking distance needed to stop the UAV.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2015/0254988) in view of Price (2018/0120829) further in view of Levy et al. (2016/0140851), further in view of Nehmadi et al. (2016/0292905), further in view of Jin (2017/0103659).

Regarding Claim 9, Wang et al. does not expressly recite the claimed method of claim 1, wherein the information about the location of the object of interest is broadcast from the object of interest at one or more time points.
However, Wang et al. does teach receiving information “about the location of the object of interest” (“The location of one or more flight-restricted regions, such as airports, may be stored on-board the UAV. Alternatively, information about the location of one or more flight-restricted regions may be accessed from a data source off-board the UAV”, see P[0069]).
Furthermore, Jin (2017/0103659) teaches broadcasting a message that defines a boundary of a no-fly zone such as a no-fly zone surrounding an airport runway (Jin; see P[0020]-P[0021]), which is equivalent to broadcasting “information about the location of the object of interest” at a “time point”, as clearly the no-fly zone indicates a location of an “object of interest” such as the airport runway, and broadcasting must occur during a time period. Furthermore, to broadcast such information “from the object of interest” is an obvious design choice, where a person having ordinary skill in the art would find it obvious to broadcast “from the object of interest” in order to ensure that the broadcast may be received by anything close to the object and to ensure a signal strength or range of a broadcasted signal is defined as close to the object as possible, rather than broadcasting from a location far away from the object which may result in the broadcasted signal not being received at the actual location of the object.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Jin, and wherein the information about the location of the object of interest is broadcast from the object of interest at one or more time points, as rendered obvious by Jin, in order to prevent “danger to people or facilities within” an area (Jin; see Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662